DETAILED ACTION
	Claims 1-20 are presented on 09/20/2021 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10440015 B1 (hereinafter “USPAT 015”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 015 anticipates:
A computing device, comprising: 
at least one input device; 
a storage device storing instructions; and 
at least one processor operative to, in response to executing the instructions: 
present an indication that a first user account associated with a service provider has been locked, the first user account locked responsive to a safe authentication value being over a safe authentication threshold (USPAT 015, CLM. 11: a second user account locked responsive to a fraud event associated with a transaction initiated by the second user account; CLM. 10: unlock…if the safe authentication value is greater than a multiple user account threshold), 
receive a peer management request to unlock the first user account via the at least one input device (USPAT 015, CLM. 1: receive a request from at least one first user account to unlock a second user account; CLMS. 11 and 15: a safe authentication account), 
transmit the peer management request to a remote service provider computing device (USPAT 015, CLMS. 11 and 15: a safe authentication account; transmit the at least one identifier to unlock the second user account; unlock the second user account responsive to the at least one first user account being the safe authentication account), 
receive a peer management identifier from the remote service provider computing device (USPAT 015, CLM. 11: receive a request for at least one identifier associated with the second user account), and 
present an indication that the first user account has been unlocked responsive to the peer management identifier being provided to the remote service provider computing device via a second computing device associated with a second user account, the second user account being a predesignated safe authentication account with the service provider (USPAT 015, CLM. 1: designate at least one first user account as a safe authentication account based on a safe authentication score, the safe authentication account permitted to unlock other user accounts; unlock the second user account responsive to the at least one first user account being the safe authentication account and the safe authentication value being greater than a safe authentication threshold value).
Independent claim 8 is rejected for the same reason as claim 1, because claim 8 recites the same limitations as claim 1 in similar language.
Independent claim 15 is rejected for the same reason as claim 1.  It is noted that claim 15 recites less limitations than claim 1 and uses the first and second user accounts interchangeably.
Regarding dependent claims 2-7, 9-14, and 16-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Second:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11146548 B2 (hereinafter “USPAT 548”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 548 anticipates:
A computing device, comprising: 
at least one input device; 
a storage device storing instructions; and 
at least one processor operative to, in response to executing the instructions: 
present an indication that a first user account associated with a service provider has been locked, the first user account locked responsive to a safe authentication value being over a safe authentication threshold (USPAT 548, CLM. 1: an unlocking request from at least one first user account is the indication that a first user account has been locked, [the request being] associated with a first user, to unlock a second user account, associated with a second user, the second user account locked responsive to a transaction), 
receive a peer management request to unlock the first user account via the at least one input device (USPAT 548, CLMS. 3-4: [the unlocking request involves] a peer account and to determine the peer management process score based on one of a risk factor), 
transmit the peer management request to a remote service provider computing device (USPAT 548, CLM. 5-6: send the at least one identifier to a second computing device associated with the second user account), 
receive a peer management identifier from the remote service provider computing device (USPAT 548, CLM. 5: receiving at least one identifier for the second user account), and 
present an indication that the first user account has been unlocked responsive to the peer management identifier being provided to the remote service provider computing device via a second computing device associated with a second user account, the second user account being a predesignated safe authentication account with the service provider (USPAT 548, CLM. 1: unlock the second user account responsive to the at least one first user account being a predesignated safe authentication account and the safe authentication process being applicable).
Independent claim 8 is rejected for the same reason as claim 1, because claim 8 recites the same limitations as claim 1 in similar language.
Independent claim 15 is rejected for the same reason as claim 1.  It is noted that claim 15 recites less limitations than claim 1 and uses the first and second user accounts interchangeably.
Regarding dependent claims 2-7, 9-14, and 16-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claims 1 and 15 each recite steps for unlocking a user account via a safe authentication without separating the steps formally by semicolons.  For formality reasons, each step should be separated from others using semicolons.  It is noted that the steps in independent claim 8 are correctly separated by semicolons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 8, and 17 each recite a limitation “over a safe authentication threshold” unclearly.  The Examiner suggests changing the limitation to “greater than a safe authentication threshold” or “above a safe authentication threshold.”
Claims 2-7 and 9-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 20200213298 A1) in view of Johansson (US 9166961 B1; hereinafter “Jo”).

As per claim 1, Ericson teaches a computing device, comprising: 
at least one input device (Ericson, par. 0049: first user device 110 discussed in reference to system 100 of FIG. 2A); 
a storage device storing instructions; and 
at least one processor operative to, in response to executing the instructions: 
present an indication that a first user account associated with a service provider has been locked, the first user account locked responsive to a safe authentication value being over a safe authentication threshold (Ericson, par. 0018-0019: the user device is locked out … when the device may be flagged for potential fraud and locked out of the device; meet a threshold score proceed with authentication of the user on the first device), 
receive a peer management request to unlock the first user account via the at least one input device (Ericson, par. 0012: service provider may output an authentication request that requires the user to enter in credentials (e.g., a username, password, and/or personal identification number (PIN)).), 
transmit the peer management request to a remote service provider computing device (Ericson, par. 0013-0014: identify at least one other nearby device, such as a second device, to request the identity confirmation of the user using the first device; par. 0050-0053: a nearby device is used as a second device), 
receive a peer management identifier from the remote service provider computing device (Ericson, par. 0017: the first device … may receive a response over the short range wireless communications or network connection(s) with the second device(s), then perform identity confirmation using the response, such as a face image /facial recognition; par. 0046: when an ID is transmitted to service provider server 130, e.g., from first user device 110, an account belonging to the entity may be found), and 
the second user account being a predesignated safe authentication account with the service provider (Ericson, par. 0018-0020: a nearby device which has safe an authentication account may then be requested to confirm the identity of the user to proceed with the authentication and transaction);
However, Ericson does not explicitly disclose presenting an indication that the first user account has been unlocked. This aspect of the claim is identified as a further difference.
In a related art, Jo teaches:
present an indication that the first user account has been unlocked responsive to the peer management identifier being provided to the remote service provider computing device via a second computing device associated with a second user account (Jo, col. 14, lines 15-24: showing the allowed access means an indication that the first user account has been unlocked; the identity management system 121 moves from box 351 to box 354 and authenticates or recognizes the user at the client 109 as having the user identity).
Ericson and Jo are analogous art, because they are in a similar field of endeavor in improving user device authentication with a secondary computing device.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Ericson’s system with Jo’s teaching on the indication that may be presented for allowed access to enhance Ericson’s system. For this combination, the motivation would have been to improve the level of security with additional safe authentication.

As per claim 2, the references as combined above teach the computing device of claim 1, the peer management identifier transmitted to the second computing device via the remote service provider computing device (Ericson, par. 0017-0018: a face image via facial recognition; par. 0046: when an ID is transmitted to service provider server 130, e.g., from first user device 110, an account belonging to the entity may be found).

As per claim 3, the references as combined above teach the computing device of claim 1, the at least one identifier comprising at least one of a safe authentication code, an image, or a QR code (Ericson, par. 0017-0018: a face image via facial recognition).

As per claim 4, the references as combined above teach the computing device of claim 1, the first user account and the second user account comprising peer accounts (Ericson, par. 0017-0018: the user that is associated with the requested access, such as the account, the owner of the device, or a valid other user that has access to the account).

As per claim 5, the references as combined above teach the computing device of claim 4, the peer accounts comprising at least one of a consumer credit card account, a business credit card account, a consumer bank account, or a business bank account (Ericson, par. 0020 and 0029: including payment card (e.g., credit/debit card) information, bank account information).

As per claim 6, the references as combined above teach the computing device of claim 1, the first user account locked via the remote service provider computing device (Ericson, par. 0018-0019: the user device is locked out … when the device may be flagged for potential fraud and locked out …by the service provider, which is mapped to the remote service provider computing device).

As per claim 7, the references as combined above teach the computing device of claim 1, the safe authentication value determined based on at least one of a risk level associated with a transaction, a risk level associated with a user account, a transaction location, or a transaction merchant (Ericson, par. 0018: the potential fraud in the transaction or or fraudulent past transactions).

As per claim 8, Ericson teaches a computer-implemented method, comprising, via a first computing device associated with a first user account: 
presenting an indication that the first user account associated with a service provider has been locked, the first user account locked responsive to a safe authentication value being over a safe authentication threshold (Ericson, par. 0018-0019: the user device is locked out … when the device may be flagged for potential fraud and locked out of the device; meet a threshold score proceed with authentication of the user on the first device); 
receiving a peer management request to unlock the first user account via an input device operably coupled to the first computing device (Ericson, par. 0012: service provider may output an authentication request that requires the user to enter in credentials (e.g., a username, password, and/or personal identification number (PIN)).); 
transmitting the peer management request to a remote service provider computing device (Ericson, par. 0013-0014: identify at least one other nearby device, such as a second device, to request the identity confirmation of the user using the first device; par. 0050-0053: a nearby device is used as a second device); 
receiving a peer management identifier from the remote service provider computing device (Ericson, par. 0017: the first device … may receive a response over the short range wireless communications or network connection(s) with the second device(s), then perform identity confirmation using the response, such as a face image /facial recognition; par. 0046: when an ID is transmitted to service provider server 130, e.g., from first user device 110, an account belonging to the entity may be found); and 
the second user account being a predesignated safe authentication account with the service provider (Ericson, par. 0018-0020: a nearby device which has safe an authentication account may then be requested to confirm the identity of the user to proceed with the authentication and transaction).
However, Ericson does not explicitly disclose presenting an indication that the first user account has been unlocked. This aspect of the claim is identified as a further difference.
In a related art, Jo teaches:
presenting an indication that the first user account has been unlocked responsive to the peer management identifier being provided to the remote service provider computing device via a second computing device associated with a second user account (Jo, col. 14, lines 15-24: showing the allowed access means an indication that the first user account has been unlocked; the identity management system 121 moves from box 351 to box 354 and authenticates or recognizes the user at the client 109 as having the user identity).
Ericson and Jo are analogous art, because they are in a similar field of endeavor in improving user device authentication with a secondary computing device.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Ericson’s system with Jo’s teaching on the indication that may be presented for allowed access to enhance Ericson’s system. For this combination, the motivation would have been to improve the level of security with additional safe authentication.

As per claim 9, the references as combined above teach the computer-implemented method of claim 8, the peer management identifier transmitted to the second computing device via the remote service provider computing device (Ericson, par. 0017-0018: a face image via facial recognition; par. 0046: when an ID is transmitted to service provider server 130, e.g., from first user device 110, an account belonging to the entity may be found).

As per claim 10, the references as combined above teach the computer-implemented method of claim 8, the at least one identifier comprising at least one of a safe authentication code, an image, or a QR code (Ericson, par. 0017-0018: a face image via facial recognition).

As per claim 11, the references as combined above teach the computer-implemented method of claim 8, the first user account and the second user account comprising peer accounts (Ericson, par. 0017-0018: the user that is associated with the requested access, such as the account, the owner of the device, or a valid other user that has access to the account).

As per claim 12, the references as combined above teach the computer-implemented method of claim 11, the peer accounts comprising at least one of a consumer credit card account, a business credit card account, a consumer bank account, or a business bank account (Ericson, par. 0020 and 0029: including payment card (e.g., credit/debit card) information, bank account information).

As per claim 13, the references as combined above teach the computer-implemented method of claim 8, the first user account locked via the remote service provider computing device (Ericson, par. 0018-0019: the user device is locked out … when the device may be flagged for potential fraud and locked out …by the service provider, which is mapped to the remote service provider computing device).

As per claim 14, the references as combined above teach the computer-implemented method of claim 8, the safe authentication value determined based on at least one of a risk level associated with a transaction, a risk level associated with a user account, a transaction location, or a transaction merchant (Ericson, par. 0018: the potential fraud in the transaction or or fraudulent past transactions).

As per claim 15, Ericson teaches a computing device, comprising: 
at least one input device; 
a storage device storing instructions; and 
at least one processor operative to, in response to executing the instructions: 
transmit, via a first user account, a peer management request to unlock a second user account associated with a second computing device to a remote service provider computing device (Ericson, par. 0012: service provider may output an authentication request that requires the user to enter in credentials (e.g., a username, password, and/or personal identification number (PIN)).), 
provide, via the first user account, a peer management identifier to the remote service provider computing device to unlock the second user account (Ericson, par. 0017: a face image via facial recognition … is used to… perform identity confirmation using the response,; par. 0046: when an ID is transmitted to service provider server 130, e.g., from first user device 110, an account belonging to the entity may be found). 
However, Ericson does not explicitly disclose presenting an indication that the first user account has been unlocked. This aspect of the claim is identified as a further difference.
In a related art, Jo teaches:
present an indication that the second user account has been unlocked responsive to the peer management identifier being provided to the remote service provider computing device via the second computing device associated with a second user account (Jo, col. 14, lines 15-24: showing the allowed access means an indication that the first user account has been unlocked; the identity management system 121 moves from box 351 to box 354 and authenticates or recognizes the user at the client 109 as having the user identity).
Ericson and Jo are analogous art, because they are in a similar field of endeavor in improving user device authentication with a secondary computing device.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to modify Ericson’s system with Jo’s teaching on the indication that may be presented for allowed access to enhance Ericson’s system. For this combination, the motivation would have been to improve the level of security with additional safe authentication.

As per claim 16, the references as combined above teach the computing device of claim 15, the at least one processor operative to, responsive to executing the instructions, transmit an identifier identifying the first user account to the remote service provider computing device (Ericson, par. 0017-0018: a face image via facial recognition; par. 0046: when an ID is transmitted to service provider server 130, e.g., from first user device 110, an account belonging to the entity may be found).

As per claim 17, the references as combined above teach the computing device of claim 15, the second user account locked responsive to a safe authentication value for a transaction associated with the second user account being over a safe authentication threshold (Ericson, par. 0018-0019: the user device is locked out … when the device may be flagged for potential fraud and locked out of the device; meet a threshold score proceed with authentication of the user on the first device).

As per claim 18, the references as combined above teach the computing device of claim 15, the second user account being a predesignated safe authentication account with a service provider associated with the first user account (Ericson, par. 0018-0020: a nearby device which has safe an authentication account may then be requested to confirm the identity of the user to proceed with the authentication and transaction).

As per claim 19, the references as combined above teach the computing device of claim 15, the first user account and the second user account comprising peer accounts (Ericson, par. 0017-0018: the user that is associated with the requested access, such as the account, the owner of the device, or a valid other user that has access to the account).

As per claim 20, the references as combined above teach the computing device of claim 19, the peer accounts comprising at least one of a consumer credit card account, a business credit card account, a consumer bank account, or a business bank account (Ericson, par. 0020 and 0029: including payment card (e.g., credit/debit card) information, bank account information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/20/2022